                           Case 20-11441-BLS               Doc 47      Filed 06/01/20         Page 1 of 43




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

             In re:                                                         Chapter 11

             TEMPLAR ENERGY LLC, et al.,1                                   Case No. 20-11441 (BLS)

                                                Debtors.                    (Joint Administration Requested)



              DEBTORS’ MOTION FOR ENTRY OF ORDERS (A) (I) APPROVING BIDDING
               PROCEDURES FOR THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE
              DEBTORS’ ASSETS, (II) APPROVING BID PROTECTIONS, (III) SCHEDULING
               A SALE HEARING AND OBJECTION DEADLINES WITH RESPECT TO THE
               SALE, (IV) SCHEDULING AN AUCTION, (V) APPROVING THE FORM AND
             MANNER OF NOTICE OF THE SALE HEARING AND AUCTION, (VI) APPROVING
                CONTRACT ASSUMPTION AND ASSIGNMENT PROCEDURES, AND (VII)
              GRANTING RELATED RELIEF; AND (B) (I) APPROVING THE SALE OF THE
              DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS,
                   AND ENCUMBRANCES, (II) APPROVING THE ASSUMPTION AND
                     ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
                    UNEXPIRED LEASES, AND (III) GRANTING RELATED RELIEF

                            The       above-captioned          affiliated      debtors       and      debtors-in-possession

         (collectively, the “Debtors”) hereby submit this motion (this Motion”), pursuant to sections 105,

         363, 365, 503, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

         6004, and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

         6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

         Court for the District of Delaware (the “Local Rules”) for (a) an order (the “Bidding Procedures

         Order”), substantially in the form attached hereto as Exhibit A, (i) approving the bidding

         procedures (the “Bidding Procedures”) in substantially the form attached as Exhibit 1 to the



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings, LLC (3115), TE Holdings
               II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275), and TE Holdings Management
               LLC (7467). The address of the Debtors’ corporate headquarters is 4700 Gaillardia Parkway, Suite 200,
               Oklahoma City, Oklahoma 73142.
26578258.1
                         Case 20-11441-BLS             Doc 47        Filed 06/01/20       Page 2 of 43




         Bidding Procedures Order to govern the sale (the “Sale”) of all or substantially all of the Debtors’

         assets pursuant to section 363 of the Bankruptcy Code (the “Assets”); (ii) approving the form and

         manner of notice with respect to the Debtors’ selection of one or more stalking horse bidders (each

         a “Stalking Horse Bidder”), if any, and the provision of Bid Protections (as defined below) to such

         Stalking Horse Bidder, if necessary2; (iii) scheduling an auction for the sale of the Assets

         (the “Auction”) and a hearing to consider approval of the Sale (the “Sale Hearing”) and approving

         the form and manner of the notice thereof; (iv) establishing procedures for the assumption and

         assignment of executory contracts and unexpired leases and approving the form and manner of the

         notice of assumption and assignment of executory contracts and unexpired leases, including the

         form and manner of notice of proposed cure amounts (the “Cure Notice”); and (b) an order

         (the “Sale Order”) (i) authorizing the Sale of the Assets free and clear of all claims, liens, and

         encumbrances; (ii) approving the Debtors’ assumption and assignment of the applicable executory

         contracts and/or unexpired leases to the Successful Bidder; and (iii) granting related relief. In

         support of this Motion, the Debtors respectfully state as follows:

                                             PRELIMINARY STATEMENT

                          1.       In recent years, independent oil and gas companies in the Mid-Continent

         region, such as the Debtors, have been particularly hard-hit by volatile market conditions and have

         faced operational challenges unique to the region, including complex geological characteristics.

         The Debtors and their business have been undermined by persistently low oil and gas prices,

         worsened in recent months due to two unprecedented developments – an oil “price war” between

         OPEC and Russia and the COVID-19 pandemic. Even before the onset of these most recent



         2
             Unless otherwise noted, capitalized terms used but not defined herein have the meanings ascribed to them in the
             Bidding Procedures or the First Day Declaration (defined below), as applicable.
26578258.1
                                                                 2
                       Case 20-11441-BLS          Doc 47       Filed 06/01/20    Page 3 of 43




         challenges, the Debtors faced rapidly declining liquidity, exacerbated by a redetermination of the

         borrowing base under the Debtors’ reserve based revolving loan facility (the “RBL Facility”),

         which gave rise to an accelerated repayment schedule for a portion of the loan.

                        2.      As detailed in the Declaration of Brian Simmons in Support of Debtors’

         Chapter 11 Petitions and First-Day Motions (the “First Day Declaration”), given the Debtors’

         declining liquidity, in October 2019, the Debtors engaged restructuring advisors to assist the

         Debtors in assessing strategic alternatives. Shortly thereafter, the Debtors, with the assistance of

         their advisors, began discussions with the prepetition administrative agent (the “RBL Agent”) and

         lenders (the “RBL Lenders”) under the RBL Facility regarding a forbearance agreement in

         connection with certain defaults under the RBL Facility, including the failure to make certain

         deficiency payments as a result of the borrowing base redetermination. After entering into a short-

         term forbearance agreement, the Debtors engaged in discussions with the RBL Agent and the RBL

         Lenders regarding potential restructuring transactions. The Debtors, in consultation with their

         advisors and with input from the RBL Lenders, ultimately decided that marketing all or

         substantially all of their Assets was in the best interests of their stakeholders, and the RBL Lenders

         continued to forbear from exercising rights and remedies under the RBL Facility during the

         marketing process. Accordingly, the Debtors, with the advice and assistance of their advisors,

         began to pursue a sale of the entire business and formally commenced a prepetition sale process

         on February 3, 2020.

                        3.      Through this Motion, the Debtors, with the assistance of their proposed

         investment banker, Guggenheim Securities, LLC (“Guggenheim Securities”), seek to continue and

         conclude the marketing process they began approximately four months ago as expeditiously as

         possible. Since commencing the marketing process, the Debtors have received a robust response,


26578258.1
                                                           3
                       Case 20-11441-BLS         Doc 47       Filed 06/01/20   Page 4 of 43




         particularly in light of current market conditions. Credible parties have submitted indications of

         interest and are progressing towards the submission of binding bids. While the Debtors had hoped

         to enter into a purchase agreement with a Stalking Horse Bidder prior to the Petition Date, the

         Debtors were unable to do so given liquidity and other constraints. However, the Debtors are

         actively negotiating with several parties and expect to reach agreement with a Stalking Horse

         Bidder on the terms of a stalking horse bid that are consistent with the terms of this Motion in the

         near term.

                        4.      The Debtors seek to establish court approved bidding procedures, give

         appropriate notice to creditors and parties in interest, and otherwise begin advancing to an auction

         and sale hearing. By this Motion, the Debtors seek to establish such procedures and obtain

         approval and authority to enter into one or more Stalking Horse APAs (as defined below) with one

         or more Stalking Horse Bidders, as applicable, and potentially grant pre-approved bid protections

         in advance of the Auction, subject to the conditions set forth in the Bidding Procedures Order.

                        5.      Upon conclusion of the Auction and selection of the highest or otherwise

         best bid(s), the Debtors request that the Court enter the Sale Order authorizing and approving the

         Sale free and clear of all claims, liens and encumbrances. At the Sale Hearing, the Debtors will

         also seek approval pursuant to Bankruptcy Code section 365 of the assumption and assignment of

         the relevant executory contracts and/or unexpired leases to the Successful Bidder(s) for the Assets.

                        6.      In addition, the Debtors negotiated the Restructuring Support Agreement

         with the RBL Agent and the RBL Lenders which provides, among other things, that the RBL

         Agent and RBL Lenders have agreed to support the Sale and vote in favor of a prepackaged

         liquidating chapter 11 plan (the “Plan”) to distribute the sale proceeds and to wind down the

         Debtors’ remaining estates. On May 31, 2020, the Debtors launched their prepetition solicitation


26578258.1
                                                          4
                        Case 20-11441-BLS          Doc 47       Filed 06/01/20    Page 5 of 43




         of the Plan and, prior to the Petition Date, the RBL Lenders voted unanimously in favor of the

         Plan. The Debtors then commenced these chapter 11 cases (the “Chapter 11 Cases”), with the

         support of the RBL Lenders, who are providing a debtor-in-possession senior secured superpriority

         revolving credit facility (the “DIP Facility”) to fund the sale process and the Debtors’ operations

         during the pendency of these Chapter 11 Cases, and to continue marketing the Debtors’ assets in

         pursuit of a value-maximizing sale.

                         7.      The Debtors seek to promptly effectuate the court-supervised marketing and

         auction process. Speed is critical here because, even with the additional liquidity of up to $25

         million to be provided by the DIP Facility, the Debtors will run of cash within just a few months,

         and any costs incurred in these Chapter 11 Cases will decrease distributions to the already deeply

         impaired RBL Lenders. The Debtors’ receipt of the DIP Facility from the DIP Lenders is

         conditioned on the Debtors’ pursuit of an expedited sale process and, without access to those funds,

         the Debtors will have no choice but to pursue an immediate cessation of operations and liquidation

         of the estates. An expeditious sale process is also necessary to stabilize the Debtors’ rapidly

         deteriorating business and provide assurances to existing vendors, customers, and employees that

         they can and should continue to do business with, or remain employed by, the Debtors during these

         Chapter 11 Cases. With this in mind, the Debtors developed the Bidding Procedures, which are

         designed to preserve flexibility in this sale process, facilitate a quick but fair process, and generate

         the highest or best value for the Assets. The proposed deadlines in the Bidding Procedures create

         an appropriate timetable for the Sale, and are consistent with the Debtors’ current liquidity position

         and the milestones under the Restructuring Support Agreement and DIP Facility.




26578258.1
                                                            5
                       Case 20-11441-BLS          Doc 47       Filed 06/01/20    Page 6 of 43




                                          JURISDICTION AND VENUE

                        8.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

         and 1334, and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b)(2), and pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a

         final order by the Court in connection with this Motion to the extent that it is later determined that

         the Court, absent consent of the parties, cannot enter final orders or judgments in connection

         herewith consistent with Article III of the United States Constitution. Venue is proper in the Court

         pursuant to 28 U.S.C. §§ 1408 and 1409.

                        9.      The statutory and legal predicates for the relief sought herein are sections

         105, 363, 365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006,

         and Local Rules 2001-1 and 6004-1.

                                                  BACKGROUND

         A.     General Overview

                        10.     On the date hereof (the “Petition Date”), each of the Debtors commenced a

         voluntary case under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

         business and manage their properties as debtors-in-possession pursuant to sections 1107(a) and

         1108 of the Bankruptcy Code. No official committees have been appointed in these Chapter 11

         Cases and no request has been made for the appointment of a trustee or an examiner.

                        11.     Additional information regarding the Debtors’ business, capital structure,

         and the circumstances leading to the filing of these Chapter 11 Cases is set forth in the First Day

         Declaration, which is fully incorporated herein by reference.




26578258.1
                                                           6
                         Case 20-11441-BLS         Doc 47       Filed 06/01/20    Page 7 of 43




         B.        The Debtors’ Prepetition Marketing Process

                         12.      After diligently considering a number of restructuring alternatives and after

         discussions with their RBL Lenders, the Debtors determined to undertake a comprehensive

         marketing process. The Debtors formally commenced their prepetition sale process on February

         3, 2020, with the assistance of Guggenheim Securities, the Debtors’ proposed investment banker.

         The Debtors, with the assistance of Guggenheim Securities, reached out to 148 potential acquiring

         parties and the Debtors ultimately entered into 41 confidentiality agreements with certain of those

         parties. A virtual data room was established to provide potential buyers access to substantial

         information to assist them in formulating their indications of interest (“IOIs”). Management made

         confidential presentations to 13 parties who expressed an interest in acquiring all or a portion of

         the Debtors’ business.

                         13.      In the midst of the Debtors’ marketing process, the combined effects of the

         COVID-19 pandemic and tensions between OPEC and Russia lead to an unprecedented drop in

         global energy prices and market uncertainty. Traditional funding streams and strategic alternatives

         have become less viable, with investors in, lenders to, and potential acquirors of, oil and gas entities

         reacting aversely to unprecedented oil and natural gas market volatility in the wake of COVID-19.

         Notwithstanding the foregoing, several parties continue to maintain interest in purchasing the

         Assets.

                         14.      Interested parties were advised that they initially would have until March

         25, 2020 to submit IOIs for a transaction to acquire all or a portion of the Debtors’ assets, through

         an in-court or out-of-court transaction. Ultimately, 15 parties submitted IOIs by the initial

         deadline, and three additional parties submitted IOIs thereafter.

                         15.      On April 19, 2020, certain members of the Debtors’ management advised

         the Board of Managers that they may submit a bid for the Assets. On April 20, 2020, the Debtors
26578258.1
                                                            7
                       Case 20-11441-BLS         Doc 47       Filed 06/01/20   Page 8 of 43




         formed a special committee of the Board of Managers (the “Transaction Committee”), composed

         solely of directors disinterested in participating in the sale process, which was vested with sole

         authority over evaluating, negotiating, and approving any proposed sale transaction. Since its

         appointment, the Transaction Committee has overseen the sale process, with the assistance of the

         Debtors’ advisors.

                        16.    Over the course of April 2020, the Debtors and/or the Transaction

         Committee, as applicable, with the assistance of Guggenheim Securities, worked closely with the

         parties that submitted IOIs to explore and address transaction structure, diligence questions,

         timing, and process considerations. As a result of this continued engagement with the bidders,

         nine parties submitted revised bids for the Assets, with such bids largely improving their terms

         from those contained in the bidders’ initial IOIs. The Transaction Committee, with the assistance

         of the Debtors’ advisors, continues to engage in advanced discussions with certain of these parties

         regarding the submission of a binding bid for the Assets.

                                             REQUESTED RELIEF

         A.     Overview

                        17.    By this Motion, pursuant to sections 105, 363, 365, 503, and 507 of the

         Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006, and Local Rule 6004-1, the Debtors

         seek entry of the Bidding Procedures Order, substantially in the form attached hereto as Exhibit

         A, which:

                        (a)    authorizes and approves the Bidding Procedures, substantially in the form
                               attached as Exhibit 1 to the Bidding Procedures Order;

                        (b)    approves the form and manner of notice in connection with the Debtors’
                               selection of a Stalking Horse Bidder, if any, including the Bid Protections,
                               if necessary;

                        (c)    schedules the auction for the Assets (the “Auction”), if any;

26578258.1
                                                          8
                          Case 20-11441-BLS              Doc 47         Filed 06/01/20       Page 9 of 43




                           (d)      schedules a hearing with respect to the approval of the sale of the Assets
                                    (the “Sale Hearing”) for July 14, 2020 (subject to change, including
                                    depending on the Court’s availability);

                           (e)      authorizes and approves the procedures set forth in the Bidding Procedures
                                    Order for the assumption and assignment of certain of the Debtors’
                                    executory contracts and unexpired leases and the determination of cure
                                    costs, including the manner of notice relating thereto;

                           (f)      establishes deadlines in connection with the foregoing; and

                           (g)      authorizes and approves (i) notice of the Bidding Procedures, Auction Date,
                                    and Sale Hearing, in the form attached as Exhibit 2 (the “Sale Notice”) to
                                    the Bidding Procedures Order and (ii) the Cure Notice, in the form attached
                                    as Exhibit 3 to the Bidding Procedures Order.

                           18.      In addition, the Debtors seek entry of a separate order, the Sale Order, to be

         considered at the Sale Hearing approving the sale of the Assets to the Successful Bidder. The Sale

         Order3 will provide authority and approval of:

                           (a)      the sale of the Assets on the terms set forth in the asset purchase
                                    agreement(s) (the “APA”) with the Successful Bidder, including the sale of
                                    the Assets free and clear of liens, claims, interests, and other encumbrances;

                           (b)      the assumption and assignment of certain executory contracts and unexpired
                                    leases of the Debtors in connection therewith; and

                           (c)      related relief.

         B.       Stalking Horse Bidder

                           19.      By this Motion, and in connection with the Bidding Procedures, the Debtors

         are requesting authorization, but not direction, to enter into one or more APAs with one or more

         Stalking Horse Bidders, as applicable, (each, a “Stalking Horse APA”). The Debtors have

         provided copies of the form of APA to parties who have designated their interest in submitting a

         Bid and have made such forms of APA available in the electronic data room established by the



         3
              The proposed form of Sale Order will be filed with the Court on the date that is at least seven days before the
              Sale Objection Deadline.
26578258.1
                                                                    9
                       Case 20-11441-BLS         Doc 47     Filed 06/01/20     Page 10 of 43




         Debtors in connection with the sale process. As set forth in the Bidding Procedures, each bid must

         be based on the form APA and must include a markup showing any changes to the form of APA.

                        20.     The Debtors intend to consult with the Consultation Parties (as defined

         below) before selecting a Stalking Horse Bidder and granting binding bid protections, if any.

         Debtors will obtain the consent (such consent not to be unreasonably withheld) of the agent under

         the RBL Facility, the agent under the DIP Facility and the Majority Lenders (as defined in any

         order approving the DIP Facility) prior to entering into any Stalking Horse APA. In the event that

         the Debtors enter into any Stalking Horse APA, the Debtors will file with the Court, and serve on

         the Sale Notice Parties (as defined below), a notice (the “Stalking Horse Notice”) that will include:

         (a) the identification of the Stalking Horse Bidder; (b) a copy of the Stalking Horse APA; (c) the

         aggregate purchase price provided for in the Stalking Horse APA (the “Stalking Horse Purchase

         Price”); (d) the deposit paid by the Stalking Horse Bidder; and (e) the amount of any Break-Up

         Fee or any Expense Reimbursement (each, as defined below).

                        21.     The Bidding Procedures contemplate that the Debtors, in consultation with

         the Consultation Parties, would be authorized, but not obligated, in an exercise of their business

         judgment, to provide a binding, pre-approved break-up fee (“Break-Up Fee”) and expense

         reimbursement for the reasonable and documented expenses incurred by any Stalking Horse

         Bidder (the “Expense Reimbursement,” and, together with the Break-Up Fee, the “Bid

         Protections”) to any Stalking Horse Bidder, on terms that are substantially similar to those

         routinely approved by bankruptcy courts in this district.

                        22.     In the event that the Debtors enter into a Stalking Horse APA on or prior to

         June 26, 2020 (the “Stalking Horse Deadline”) the Debtors shall file with the Court and serve on

         the Sale Notice Parties (as defined below) a Stalking Horse Notice. If the Stalking Horse APA


26578258.1
                                                          10
                         Case 20-11441-BLS         Doc 47      Filed 06/01/20      Page 11 of 43




         satisfies the following conditions, (a) the Break-Up Fee does not exceed 3.0% of the aggregate

         Stalking Horse Purchase Price; (b) the Expense Reimbursement does not exceed $750,000; (c) the

         Consultation Parties have provided their consent to the stalking horse designation; and (d) the

         Stalking Horse Bidder is not an insider (as defined in section 101(31) of the Bankruptcy Code),

         the Debtors may submit an order under certification of counsel approving the designation of the

         Stalking Horse Bidder and Stalking Horse APA as a stalking horse without the need for further

         hearing. If a Stalking Horse Bidder and Stalking Horse APA are designated that do not satisfy

         each of the conditions (a) through (d) in the prior sentence, the Court shall hold a hearing to

         consider approval of the designation of the Stalking Horse Bidder and Stalking Horse APA as a

         stalking horse to be held on the first date the Court is available that is at least five (5) business days

         after filing the applicable Stalking Horse Notice, with objections due at 4:00 p.m. the day prior to

         such hearing.

                          23.    Upon the entry of an order approving the designation of the Stalking Horse

         Bidder(s), the obligation of the Debtors to pay the Bid Protections will be an allowed

         administrative expense claim against the Debtors’ estate under sections 503(b)(1)(A) and 507(a)(2)

         of the Bankruptcy Code. In such case, the Bid Protections will be payable by the Debtors to any

         Stalking Horse Bidder on the terms and conditions of the Stalking Horse APA.

                          24.    If the Debtors designate a Stalking Horse Bidder, the Stalking Horse Notice

         will identify the terms of the Bid Protections. Break-up fees and expense reimbursement are

         common terms offered to induce a Stalking Horse Bidder to commit to a transaction and incur

         associated expense and risk, even though the Debtors are still seeking better offers. The Debtors

         selected the proposed Break-Up Fee and Expense Reimbursement after a review of similar terms




26578258.1
                                                            11
                          Case 20-11441-BLS             Doc 47       Filed 06/01/20        Page 12 of 43




         for similar transactions, and submit they are set at a level that is fair and reasonable and will

         facilitate a value-maximizing transaction for the estates.

         C.        Bidding Procedures

                            25.      The Bidding Procedures seek to maximize the value of the Debtors’ estates

         by facilitating an open and competitive sale of the Assets. The Bidding Procedures set forth the

         process by which the Debtors are authorized, in consultation with the Consultation Parties (as

         defined herein), to conduct the Auction, if any, for the sale of all or substantially all of the Assets.

                            26.      The Debtors’ proposed timeline with respect to the Bidding Procedures, the

         Auction, the Sale Hearing, and the Sale is as follows (all times referenced below refer to prevailing

         Eastern Time and are subject to the Court’s availability):4

             Service of Sale Notice                               June 4, 2020

             Publication of Sale Notice                           At least 21 days prior to the Sale Hearing

             Bidding Procedures Objection Deadline                June 18, 2020 at 4:00 p.m.

             Service of Cure Notices                              No later than June 23, 2020 (21 days before the
                                                                  Sale Hearing/14 days before the Sale Objection
                                                                  Deadline)

                                                                  Within 14 days of service of Cure Notice, unless
                                                                  objecting specifically to the proposed form of
             Cure/Assignment Objection Deadline
                                                                  adequate assurance of future performance of a
                                                                  Successful Bidder other than the Stalking Horse
                                                                  Bidder

             Deadline to Select a Stalking Horse
                                                                  June 26, 2020
             Bidder

             Bidding Procedures Hearing                           June 30, 2020 at 11:30 a.m.

             Bid Submission Deadline                              July 6, 2020 at 5:00 p.m.


         4
               The following summary is qualified in its entirety by reference to the provisions of the Bidding Procedures and
               Bidding Procedures Order, as applicable.
26578258.1
                                                                  12
                          Case 20-11441-BLS             Doc 47       Filed 06/01/20        Page 13 of 43




             Deadline to Object to Approval of the
             Sale, including the Sale to the Stalking
             Horse Bidder, if any (but excluding
             conduct of the Auction and adequate                  July 7, 2020 at 4:00 p.m.
             assurance of future performance objections
             pertaining to a Successful Bidder other
             than any Stalking Horse Bidder)

             Determination of Qualified Bids                      July 7, 2020

             Auction                                              July 9, 2020 at 10:00 a.m.

             Deadline to Object to conduct of the
             Auction and Sale to a Successful Bidder
                                                                  July 13, 2020 at 12:00 p.m.
             Other than the Stalking Horse Bidder
             (“Post-Auction Objection Deadline”)

             Sale Hearing                                         July 14, 2020 at 10:30 a.m.

                            27.      While all interested bidders should read the Bidding Procedures in their

         entirety, the following summary describes their salient features and discloses certain information

         required pursuant to Local Rule 6004-1:5




         5
               The following summary is qualified in its entirety by reference to the provisions of the Bidding Procedures. In
               the event of any inconsistencies between this summary and the provisions of the Bidding Procedures, the terms
               of the Bidding Procedures shall govern. Unless otherwise defined in the summary, set forth in the accompanying
               text, or elsewhere in this Motion, capitalized terms shall have the meanings ascribed to them in the Bidding
               Procedures.
26578258.1
                                                                  13
                        Case 20-11441-BLS         Doc 47      Filed 06/01/20       Page 14 of 43




             Auction Participation Requirements

             Potential Bidder        To participate in the bidding process, an entity interested in the sale
                                     process and Auction must provide the following to the Debtors:
                                     (a)     an executed confidentiality agreement on terms acceptable to the
                                             Debtors to the extent not already executed;
                                     (b)     evidence of such entity’s financial capability to acquire the
                                             applicable Assets;
                                     (c)     if such entity has been formed for the purpose of acquiring some or
                                             all of the Assets, a written commitment from such entity’s equity
                                             holder(s), sponsor(s), or other financial backer(s) (“Bid Sponsor”)
                                             to be responsible for such entity’s obligations in connection with
                                             participating in the bidding process and acquiring the applicable
                                             Assets and evidence of the Bid Sponsor’s financial capability to
                                             acquire the applicable Assets; and
                                     (d)     any other evidence the Debtors, in consultation with the
                                             Consultation Parties, may reasonably request to evaluate the
                                             entity’s fitness to participate in the bidding process or ability to
                                             timely acquire the Assets.
                                     (Bidding Procedures IV(B))


             Due Diligence           Potential Bidders will be eligible to receive due diligence information and
                                     access to the Debtors’ electronic data room and to additional non-public
                                     information regarding the Debtors.
                                     (Bidding Procedures IV(C))

             Qualified Bidders       A Potential Bidder (i) that demonstrates the financial capability to
                                     consummate the Sale (as determined by the Debtors in consultation with
                                     the Consultation Parties), (ii) whose Bid is a Qualified Bid, and (iii) that
                                     the Debtors, in consultation with the Consultation Parties, determine
                                     should be considered a Qualified Bidder is a Qualified Bidder.
                                     (Bidding Procedures IV(D))

             Qualified Bid           Along with other usual and customary bid requirements for a transaction
                                     of this size, a Bid by a Potential Bidder that satisfies each of the following
                                     requirements (the “Bid Requirements”), is a “Qualified Bid”:
                                     (a)     Assets. Each Bid must clearly state which of the Assets that the
                                             Qualified Bidder is agreeing to purchase and assume.
                                     (b)     Assumption of Liabilities. Each Bid must clearly state which
                                             liabilities and obligations of the Debtors the Qualified Bidder is
                                             agreeing to assume.
                                     (c)     Purchase Price. Each Bid must clearly set forth the aggregate
                                             purchase price to be paid for the Assets, including and identifying

26578258.1
                                                            14
             Case 20-11441-BLS   Doc 47      Filed 06/01/20      Page 15 of 43



                             separately any cash and non-cash components, which non-cash
                             components shall be limited only to credit-bids and assumed
                             liabilities (the “Aggregate Purchase Price”).
                       (d)   Minimum Bid. At a minimum, each Company Bid must have an
                             Aggregate Purchase Price that in the Debtors’ reasonable business
                             judgment, after consultation with the Consultation Parties, has a
                             monetary value equal to or greater than the Aggregate Acquisition
                             Consideration, plus the Expense Reimbursement and the Break-
                             Up Fee (if applicable), plus $500,000 in cash or cash equivalents
                             (the “Bid Threshold”).
                       (e)   Markup of the APA. Each Bid must be accompanied by a duly
                             authorized and executed (“Proposed APA”), an electronic copy of
                             such Proposed APA in Microsoft Word format, and a redline of
                             such Proposed APA marked to reflect the amendments and
                             modifications made to the form of APA or, if the Debtors have
                             selected a Stalking Horse Bidder, the Stalking Horse APA. If the
                             Debtors have selected a Stalking Horse Bidder, each such
                             Proposed APA must provide for payment in cash at closing of the
                             Expense Reimbursement and the Break-Up Fee to the Stalking
                             Horse Bidder.
                       (f)   Deposit. Each Bid must be accompanied by a cash deposit in the
                             amount equal to 10% of the aggregate cash portion of the
                             Aggregate Purchase Price of the Bid, to be held in an interest-
                             bearing escrow account to be identified and established by the
                             Debtors (the “Deposit”).
                       (g)   Qualified Bid Documents. Each Bid must include duly executed,
                             non-contingent transaction documents necessary to effectuate the
                             transactions contemplated in the Bid and shall include a schedule
                             of assumed contracts to the extent applicable to the Bid, and a
                             copy of the Proposed APA clearly marked to show all changes
                             requested by the Qualified Bidder, including those related to the
                             respective Aggregate Purchase Price and assets to be acquired by
                             such Qualified Bidder, as well as all other material documents
                             integral to such bid (the “Qualified Bid Documents”).
                       (h)   Committed Financing. To the extent that a Bid is not
                             accompanied by evidence of the Qualified Bidder’s capacity to
                             consummate the sale set forth in its Bid with cash on hand, each
                             Bid must include unconditional committed financing from a
                             reputable financing institution, documented to the satisfaction of
                             the Debtors in consultation with the Consultation Parties, that
                             demonstrates that the Qualified Bidder has: (i) received sufficient
                             debt and/or equity funding commitments to satisfy the Qualified
                             Bidder’s Aggregate Purchase Price and other obligations under its
                             Bid; and (ii) adequate working capital financing or resources to
                             finance operations for the applicable Assets and the proposed
                             transactions. Such funding commitments or other financing must
                             be unconditional and must not be subject to any internal approvals,
                             syndication requirements, diligence, or credit committee

26578258.1
                                          15
             Case 20-11441-BLS   Doc 47      Filed 06/01/20       Page 16 of 43



                             approvals, and shall have covenants and conditions reasonably
                             acceptable to the Debtors, in consultation with the Consultation
                             Parties.
                       (i)   Contingencies; No Financing or Diligence Outs. A Bid shall not
                             be conditioned on the obtaining or the sufficiency of financing or
                             any internal approval, or on the outcome or review of due
                             diligence, but may be subject to the accuracy at the closing of
                             specified representations and warranties or the satisfaction at the
                             closing of specified conditions, which shall be acceptable to the
                             Debtors in their business judgment, after consultation with the
                             Consultation Parties.
                       (j)   Identity. Each Bid must fully disclose the identity of each entity
                             that will be bidding or otherwise participating in connection with
                             such Bid (including each Bid Sponsor, if such Qualified Bidder is
                             an entity formed for the purpose of consummating the proposed
                             transaction contemplated by such Bid), and the complete terms of
                             any such participation. Each Bid must also fully disclose whether
                             any current or former officer, director, or equity holder of the
                             Debtors, or any entity affiliated with any current or former officer,
                             director, or equity holder of the Debtors, will be bidding or
                             otherwise participating in connection with such Bid, including any
                             employment or compensation arrangements being negotiated or
                             agreed to between the Qualified Bidder and any employee of the
                             Debtors.
                       (k)   Adequate Assurance of Future Performance. Each Bid must
                             (i) identify the executory contracts and unexpired leases to be
                             assumed and assigned in connection with the proposed Sale,
                             (ii) provide for the payment of all cure costs related to such
                             executory contracts and unexpired leases by the Qualified Bidder
                             and (iii) demonstrate, in the Debtors’ reasonable business
                             judgment, after consultation with the Consultation Parties, that the
                             Qualified Bidder can provide adequate assurance of future
                             performance under all such executory contracts and unexpired
                             leases.
                       (l)   Time Frame for Closing. A Bid by a Qualified Bidder must be
                             reasonably likely (based on availability of financing, antitrust, or
                             other regulatory issues, experience, and other considerations) to be
                             consummated, if selected as the Successful Bid, within a time
                             frame acceptable to the Debtors after consultation with the
                             Consultation Parties, which time frame may include a closing by
                             no later than August 31, 2020.
                       (m)   Binding and Irrevocable. A Qualified Bidder’s Bid for the Assets
                             shall be irrevocable unless and until the Debtors notify such
                             Qualified Bidder that such Bid has not been approved as a
                             Successful Bid or a Backup Bid at the Sale Hearings.
                       (n)   Expenses; Disclaimer of Fees. Each Bid (other than the Stalking
                             Horse Bid, if any) must disclaim any right to receive a fee
                             analogous to a break-up fee, expense reimbursement, termination
26578258.1
                                           16
             Case 20-11441-BLS   Doc 47       Filed 06/01/20       Page 17 of 43



                             fee, or any other similar form of compensation. For the avoidance
                             of doubt, no Qualified Bidder (other than the Stalking Horse
                             Bidder, if any, and solely to the extent set forth in the Stalking
                             Horse APA) will be permitted to request at any time, whether as
                             part of the Auction, if any, or otherwise, a break-up fee, expense
                             reimbursement, termination fee, or any other similar form of
                             compensation, and by submitting its Bid is agreeing to refrain
                             from and waive any assertion or request for reimbursement on any
                             basis, including under section 503(b) of the Bankruptcy Code.
                       (o)   Authorization. Each Bid must contain evidence that the Qualified
                             Bidder has obtained authorization or approval from its board of
                             directors (or a comparable governing body acceptable to the
                             Debtors, in consultation with the Consultation Parties) with
                             respect to the submission of its Bid and the consummation of the
                             transactions contemplated in such Bid.
                       (p)   As-Is, Where-Is. Each Bid must include a written
                             acknowledgement and representation that the Qualified Bidder: (i)
                             has had an opportunity to conduct any and all due diligence
                             regarding the Assets, prior to making its offer; (ii) has relied solely
                             upon its own independent review, investigation, and/or inspection
                             of any documents and/or such assets in making its Bid; and (iii)
                             did not rely upon any written or oral statements, representations,
                             promises, warranties, or guaranties whatsoever, whether express,
                             implied by operation of law, or otherwise, regarding the applicable
                             Assets or the completeness of any information provided in
                             connection therewith or the Auction, except those expressly stated
                             in the Stalking Horse APA, if any.
                       (q)   Adherence to Bid Procedures. By submitting a Bid, each
                             Qualified Bidder is agreeing, and shall be deemed to have agreed,
                             to abide by and honor the terms of these Bidding Procedures and
                             after the conclusion of the Auction, if any, agrees not to submit a
                             Bid, or seek to reopen the Auction.
                       (r)   Government Approvals. Each Bid must include a description of
                             all governmental, licensing, regulatory, or other approvals or
                             consents that are required to close the proposed Sale, together with
                             evidence satisfactory to the Debtors, after consultation with the
                             Consultation Parties, of the ability to obtain such consents or
                             approvals in a timely manner, as well as a description of any
                             material contingencies or other conditions that will be imposed
                             upon, or that will otherwise apply to, the obtainment or
                             effectiveness of any such consents or approvals.
                       (s)   Government Approvals Timeframe. Each Bid must set forth an
                             estimated timeframe for obtaining any required internal,
                             governmental, licensing, regulatory or other approvals or consents
                             for consummating any proposed Sale.
                       (t)   Consent to Jurisdiction. By submitting a Bid, each Qualified
                             Bidder agrees and shall be deemed to have agreed, to submit to the
                             jurisdiction of the Bankruptcy Court and waives any right to a jury
26578258.1
                                           17
                        Case 20-11441-BLS         Doc 47      Filed 06/01/20      Page 18 of 43



                                             trial in connection with any disputes relating to the Debtors’
                                             qualification of bids, the Auction, if any, the construction and
                                             enforcement of these Bidding Procedures, the Sale documents, and
                                             the Closing, as applicable.
                                     (Bidding Procedures IV(E))

             Bid Deadline            Each Bid, other than any Stalking Horse Bid, must be transmitted via
                                     email (in .pdf or similar format) so as to be actually received on or before
                                     5:00 p.m. (prevailing Eastern Time) on July 6, 2020.
                                     (Bidding Procedures IV(E)(21))

             Treatment of Deposits   The Deposits of all Qualified Bidders shall be held in one or more interest-
                                     bearing escrow accounts by the Debtors, but shall not become property of
                                     the Debtors’ estates absent further order of the Bankruptcy Court;
                                     provided, however, that the Deposit of any Successful Bidder (including
                                     any Backup Bidder that becomes a Successful Bidder) may be forfeited to
                                     the Debtors or credited toward the Aggregate Purchase Price set forth in
                                     the Successful Bid, in either case as set forth in these Bidding Procedures.
                                     The Deposit of any Qualified Bidder that is neither a Successful Bidder
                                     nor a Backup Bidder shall be returned to such Qualified Bidder not later
                                     than five business days after the Sale Hearing. The Deposit of the Backup
                                     Bidder, if any, shall be returned to such Backup Bidder no later than three
                                     business days after the closing of the transaction with the Successful
                                     Bidder. Upon the return of the Deposits, their respective owners shall
                                     receive any and all interest that will have accrued thereon. If the
                                     Successful Bidder (or Backup Bidder, as applicable) timely closes on its
                                     transaction, its Deposit shall be credited towards the applicable purchase
                                     price(s). If the Successful Bidder (or Backup Bidder, if applicable) fails to
                                     consummate a sale transaction because of a breach or failure to perform on
                                     the part of the Successful Bidder (or Backup Bidder, if applicable), the
                                     Debtors will not have any obligation to return the Deposit deposited by the
                                     Successful Bidder (or Backup Bidder, if applicable), and such Deposit
                                     shall irrevocably become property of the Debtors as partial compensation
                                     for the damages caused to the Debtors and their estates as a result of such
                                     breach or failure to perform without prejudice to any claims, rights, or
                                     remedies of the Debtors or their estates for additional damages.
                                     (Bidding Procedures IV(K))

             Auction

             Auction Time and        The Auction, if any, shall take place at 10:00 a.m. (prevailing Eastern
             Location                Time) on July 9, 2020 at the offices of Paul, Weiss, Rifkind, Wharton &
                                     Garrison LLP, New York, New York 10019, or such later date and time or
                                     other location, including by telephone or video conference, as selected by
                                     the Debtors, after consultation with the Consultation Parties, and timely
                                     communicated to all entities entitled to attend the Auction. The Auction,
                                     if any, shall be conducted in a timely fashion according to the procedures
                                     set forth herein.


26578258.1
                                                           18
                         Case 20-11441-BLS         Doc 47      Filed 06/01/20       Page 19 of 43



                                      (Bidding Procedures IV(G)(4))

             Qualified Joint Bid      If one or more Bid(s) that constitute Qualified Bids are received but none
                                      of the Bid(s) on their own are better or higher than the Stalking Horse Bid,
                                      if the Debtors select a Stalking Horse Bid, if any, then the Debtors, in
                                      consultation with their advisors and the Consultation Parties, may (a) elect
                                      to conduct a sub-auction, (b) oversee and facilitate a series of negotiations
                                      among such Qualified Bidders, or (c) otherwise pursue any process that
                                      the Debtors, in consultation with their advisors and the Consultation
                                      Parties, believe will result in a value-maximizing joint Bid for the Assets
                                      (the “Qualified Joint Bid,” and such Qualified Bidders, the “Qualified
                                      Joint Bidders”).
                                      (Bidding Procedures IV(G)(1))

             Cancellation of          If no Qualified Bids other than any Stalking Horse Bid are received in
             Auction                  accordance with these Bidding Procedures, then the Debtors may cancel
                                      the Auction, and may decide, in the Debtors’ reasonable business
                                      judgment in consultation with the Consultation Parties, to designate the
                                      Stalking Horse Bid as the Successful Bid and pursue entry of the orders
                                      approving a Sale of the Assets to the Stalking Horse Bidder pursuant to the
                                      Stalking Horse APA.
                                      If the Auction is cancelled, the Debtors shall promptly file a notice of
                                      cancellation of the Auction and designation of the Stalking Horse Bid as
                                      the Successful Bid.
                                      (Bidding Procedures IV(G)(2))

             Conduct of the Auction   The Debtors and their professionals shall direct and preside over the
                                      Auction, if any, in consultation with the Consultation Parties. At the start
                                      of the Auction, the Debtors shall describe the material terms of the
                                      Baseline Bid for the Assets on the record. The Debtors shall maintain a
                                      written transcript of the Auction and all Bids made and announced at the
                                      Auction, if any, including the Baseline Bid, all applicable Overbids, and
                                      the Successful Bid.
                                      Part IV(G) of the Bidding Procedures contain various other provisions
                                      governing the conduct of the Auction.

             Overbids;                Any bid made at the Auction, if any, by a Qualified Bidder subsequent to
                                      the Debtors’ announcement of the Baseline Bid(s) is an Overbid.
             Minimum Overbid          The Overbid(s) for the Assets shall provide for total consideration with a
             Increment                value that exceeds the value of the consideration under the Baseline Bid(s)
                                      by an incremental amount that is not less than $500,000 (as applicable, the
                                      “Minimum Overbid Increment”), and successive Overbids shall be higher
                                      than the Prevailing Highest Bid by at least the Minimum Overbid
                                      Increment.
                                      (Bidding Procedures IV(G)(6)(a))




26578258.1
                                                            19
                          Case 20-11441-BLS     Doc 47      Filed 06/01/20       Page 20 of 43




             Announcing the         Subsequent to each Overbid Round Deadline, the Debtors, shall announce
             Highest Bid            whether the Debtors have identified in the applicable Overbid round, an
                                    Overbid (or combination of Overbids) as being higher or otherwise better
                                    than, in the Overbid round, the Baseline Bid plus the Minimum Overbid
                                    Increment, or in subsequent rounds, the Overbid previously designated by
                                    the Debtors as the prevailing highest or otherwise best Bid (the “Prevailing
                                    Highest Bid”). The Debtors shall describe to all Qualified Bidders the
                                    material terms of any new Overbid designated by the Debtors as the
                                    Prevailing Highest Bid as well as the value attributable by the Debtors to
                                    such Prevailing Highest Bid based on, among other things, the Bid
                                    Assessment Criteria.
                                    (Bidding Procedures IV(G)(6)(d))

             Closing the Auction    The Auction, if any, shall continue until there is one Bid (or a combination
                                    of Bids) for the Assets that the Debtors determine, in their reasonable
                                    business judgment, after consultation with the Consultation Parties, to be
                                    the highest or otherwise best Bid (or Bids) for the Assets. Such Bid(s)
                                    shall be declared the “Successful Bid” and such Qualified Bidder(s), the
                                    “Successful Bidder,” at which point the Auction will be closed. The
                                    Auction, if any, shall not close unless and until all Qualified Bidders have
                                    been given a reasonable opportunity to submit an Overbid at the Auction
                                    to the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                    Successful Bid is conditioned upon approval by the Bankruptcy Court of
                                    the Successful Bid.
                                    (Bidding Procedures IV(G)(8))

             Backup Bid             Notwithstanding anything in the Bidding Procedures to the contrary, if an
                                    Auction is conducted for the Assets, the Qualified Bidder with the next-
                                    highest or otherwise second-best Bid at the Auction for the Assets, as
                                    determined by the Debtors in the exercise of their reasonable business
                                    judgment, after consultation with the Consultation Parties (the “Backup
                                    Bid”), shall be required to serve as a backup bidder (the “Backup Bidder”)
                                    for such Assets, and each Qualified Bidder shall agree and be deemed to
                                    agree to be the Backup Bidder if so designated by the Debtors.
                                    (Bidding Procedures IV(H))

             Closing with Backup    At the Sale Hearing, the Debtors, in consultation with their advisors and
             Bidder                 the Consultation Parties, shall present the Successful Bid and any Backup
                                    Bid, to the Bankruptcy Court for approval. The Sale Order submitted at
                                    the Sale Hearings shall provide that: (i) if the Successful Bid is not
                                    consummated, the Debtors may file a notice with the Court designating the
                                    applicable Backup Bidder(s) as the applicable Successful Bidder(s), and
                                    such Backup Bidder(s) shall be deemed the Successful Bidder(s) for all
                                    purposes; and (ii) the Debtors will be authorized, but not required, to
                                    consummate all transactions contemplated by the applicable Backup Bid,
                                    once so designated as the Successful Bid, without further order of the
                                    Bankruptcy Court or notice to any party.
                                    (Bidding Procedures IV(J))

26578258.1
                                                          20
                          Case 20-11441-BLS       Doc 47      Filed 06/01/20      Page 21 of 43




             Other Matters

             Reservation of Rights   The Debtors reserve their rights to modify the Bidding Procedures, in their
                                     reasonable business judgment and with the consent of the Consultation
                                     Parties (such consent not to be unreasonably withheld), in any manner that
                                     will best promote the goals of the bidding process, or impose, at or prior to
                                     the Auction, if any, additional customary terms and conditions on the sale
                                     of the Assets, including: (a) extending the deadlines set forth in these
                                     Bidding Procedures; (b) adjourning the Auction, including at the Auction
                                     and/or adjourning the Sale Hearing, including in open court, without
                                     further notice; (c) modifying the Bidding Procedures and/or adding
                                     procedural rules or methods of bidding that are reasonably necessary or
                                     advisable under the circumstances for conducting the Auction;
                                     (d) canceling the Auction; (e) waiving, or imposing additional, terms and
                                     conditions set forth herein with respect to Potential Bidders and
                                     (f) rejecting any or all bids or Bids; provided, however, that the Debtors
                                     may not modify the rules, procedures, or deadlines, or adopt new rules,
                                     procedures, or deadlines that would impair in any material respect any
                                     Stalking Horse Bidder’s right to payment of the Break-up Fee or the
                                     Expense Reimbursement unless (x) agreed in writing by such Stalking
                                     Horse Bidder and the Debtors (in consultation with the Consultation
                                     Parties) or (y) ordered by the Bankruptcy Court.
                                     (Bidding Procedures IV(I))

             Fiduciary Out           Nothing in these Bidding Procedures shall restrain the board of directors,
                                     board of managers, or such similar governing body of any of the Debtors
                                     or their affiliates from taking any action, or refraining from taking any
                                     action to the extent that such board of directors, board of managers, or
                                     such similar governing body determines, based on the written advice of
                                     counsel that taking such action, or refraining from taking such action, as
                                     applicable, is required to comply with applicable law or its fiduciary
                                     obligations under applicable law; provided however, that the Debtors shall
                                     provide the Consultation Parties with notice of such action or inaction as
                                     soon as practicable.
                                     (Bidding Procedures IV(M))

             Consultation Parties    The term “Consultation Parties” shall mean the counsel and financial
                                     advisor to the RBL Agent and the administrative agent under the DIP
                                     Facility (the “Agents”). For the avoidance of doubt, in the event that one
                                     or more of the Agents submits a Bid, the counsel and financial advisor to
                                     the applicable Agent(s) shall remain Consultation Parties notwithstanding
                                     that the Agent(s) are deemed Qualified Bidders. The Debtors shall deliver
                                     any Bids received to the Consultation Parties within 24 hours of receipt of
                                     such Bid.
                                     (Bidding Procedures IV(F))
                                     The Agents, on behalf of the RBL Lenders and/or the lenders under the DIP
             Credit-Bid
                                     Facility, as applicable, shall be deemed to be Qualified Bidders and, subject
                                     to section 363(k) of the Bankruptcy Code, may submit a credit bid up to the

26578258.1
                                                           21
                       Case 20-11441-BLS          Doc 47      Filed 06/01/20       Page 22 of 43



                                     full amount of their respective obligations on their respective collateral any
                                     time, including after the Bid Deadline or during the Auction and any such
                                     bid will be considered a Qualified Bid, unless otherwise ordered by the
                                     Court for cause; provided, however, that (i) any such Credit Bid shall only
                                     serve as a “back-up” bid to any Stalking Horse Bid if the Debtors select a
                                     Stalking Horse Bid, and (ii) the Agents must provide Qualified Bid
                                     Documents to the Debtors no later than two (2) business days after the Bid
                                     Deadline and such Credit Bid shall remain irrevocable until the closing of
                                     the sale, if applicable (a “Credit Bid” and the Agent(s), upon such
                                     submission, “Credit Bidder(s)”). Other than with respect to the Qualified
                                     Bid Documents, the Credit Bid shall not be subject to the requirements in
                                     the Bidding Procedures for a Qualified Bid or a Backup Bid. For the
                                     avoidance of doubt, the Credit Bidder cannot be designated as a Backup
                                     Bidder unless such party consents to such designation.
                                     (Bidding Procedures IV(N))


         D.     Applicable Notices

                        28.     Upon entry of an order authorizing the Debtors to serve the Sale Notice, or

         as soon practicable thereafter, but in any event no later than 21 days prior to the Sale Hearing (the

         “Mailing Date”), in accordance with Bankruptcy Rule 2002(a) and (c), the Debtors (or their agents)

         shall serve the Sale Notice, substantially in the form attached to the Bidding Procedures Order as

         Exhibit 2, by first-class mail or, for those parties who have consented to receive notice by the

         Electronic Case Files (“ECF”) system, by ECF, upon: (a) all entities known to have expressed a

         bona fide interest in a transaction with respect to the Assets within the past two years; (b) all

         entities known to have asserted any lien, claim or encumbrance in or upon any of the Assets; (c) all

         federal, state and local environmental, regulatory or taxing authorities or recording offices which

         have a reasonably known interest in the relief requested by the Motion; (d) known counterparties

         to any unexpired leases or executory contracts that could potentially be assumed and assigned to

         the Successful Bidder; (e) all known creditors of the Debtors; (f) the Office of the United States

         Trustee for the District of Delaware; (g) the Internal Revenue Service; (h) the Securities &

         Exchange Commission; (i) the Office of the United States Attorney for the District of Delaware;


26578258.1
                                                           22
                       Case 20-11441-BLS         Doc 47     Filed 06/01/20      Page 23 of 43




         and (j) all persons and entities that have filed a request for service of filings in these Chapter 11

         Cases pursuant to Bankruptcy Rule 2002 (the “Sale Notice Parties”).

                         29.    The Sale Notice shall indicate that copies of the Motion, the Stalking Horse

         APA, the Bidding Procedures Order, and all other documents filed with the Court can be obtained

         on the website of the Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC

         (“KCC”), www.kccllc.net/TemplarEnergy. The Sale Notice will also indicate the proposed

         deadline for objecting to the Sale and the anticipated date and time of the Sale Hearing, subject to

         the Court’s availability. In addition, the Sale Notice shall provide notice that the Debtors will seek

         to assume and assign certain executory contracts to be identified in accordance with the

         Assignment Procedures (as described further below) at the Sale Hearing. The Debtors request that

         such notice be deemed to be sufficient and proper notice of the Sale with respect to known

         interested parties.

                         30.    The Debtors also propose, pursuant to Bankruptcy Rules 2002 and 6004 and

         Local Rule 6004-1(E)(5), to publish the Sale Notice, as it may be modified for publication (the

         “Publication Notice”), in The Oklahoman, PLS, Inc. and Hart Energy at least 21 days before the

         Sale Hearing. The Debtors request that such publication notice be deemed sufficient and proper

         notice of the Sale to any other interested parties whose identities are unknown to the Debtors.

         E.      Assumption and Assignment of the Executory Contracts and Unexpired Leases

                         31.    At the closing of the Sale, the Debtors intend to assume certain executory

         contracts and unexpired leases designated by the Successful Bidder pursuant to section 365(b) of

         the Bankruptcy Code (the “Assumed Contracts”) and assign such Assumed Contracts to the

         Successful Bidder pursuant to section 365(f) of the Bankruptcy Code. The Debtors accordingly

         are seeking approval of proposed procedures to govern the assumption and assignment of all

         Assumed Contracts (the “Assignment Procedures”).
26578258.1
                                                          23
                      Case 20-11441-BLS          Doc 47     Filed 06/01/20     Page 24 of 43




                        32.     In accordance with the proposed Bidding Procedures Order, the Debtors

         will file with this Court and serve on each non-Debtor counterparty (“Non-Debtor Counterparty”)

         to an executory contract or unexpired lease related to the Assets the Cure Notice, substantially in

         the form attached to the Bidding Procedures Order as Exhibit 3, no later than 21 days before the

         Sale Hearing. The Cure Notice will, among other things:

                        (a)     identify each executory contracts and unexpired leases that may be an
                                Assumed Contract;

                        (b)     state the cure amounts, if any, that the Debtors believe are necessary to
                                assume such contracts or leases pursuant to section 365 of the Bankruptcy
                                Code (the “Cure Amount”);

                        (c)     include a statement that the assumption and assignment of such Contract is
                                neither required nor guaranteed;

                        (d)     notify the Non-Debtor Counterparty that its contract(s) or lease(s) may be
                                assumed and assigned to the Stalking Horse Bidder or, if a higher or better
                                offer is received, to such Successful Bidder at the conclusion of the Auction;

                        (e)     inform      the     Non-Debtor        Counterparty        that    objections
                                (a “Cure/Assignment Objection”), if any, to one or more of (i) the proposed
                                Cure Amount, (ii) the ability of the Stalking Horse Bidder to provide
                                adequate assurance of future performance, and (iii) the proposed
                                assumption, assignment and/or transfer of its contract(s) or lease(s)
                                (including the transfer of any related rights or benefits thereunder), other
                                than objections that relate specifically to the proposed form of adequate
                                assurance of future performance of any Successful Bidder (other than the
                                Stalking Horse Bidder), must (x) be in writing; (y) state with specificity the
                                nature of such objection, including the amount of Cure Amount in dispute;
                                and (z) be filed with this Court and properly served on the Notice Parties
                                (as defined in the Bidding Procedures Order) so as to be received no later
                                than 4:00 p.m. (prevailing Eastern Time) on the date that is 14 days after
                                service of the Cure Notice (the “Cure/Assignment Objection Deadline”);
                                and

                        (f)     state the date of the Sale Hearing, and note the possibility of adjournment.

                        33.     The Debtors reserve the right to (i) supplement the list of potentially

         Assumed Contracts set forth in the Cure Notice in the event that the Debtors identify any additional

         potentially Assumed Contracts and (ii) modify the previously stated Cure Cost associated with any
26578258.1
                                                          24
                      Case 20-11441-BLS         Doc 47     Filed 06/01/20    Page 25 of 43




         potentially Assumed Contract. In the event the Debtors exercise any of the rights reserved in this

         paragraph, the Debtors will promptly serve a supplemental Cure Notice (each, a “Supplemental

         Cure Notice”). Each Supplemental Cure Notice will include the same information with respect to

         the listed potentially Assumed Contracts as was included in the Cure Notice with the

         Cure/Assignment Objection Deadline for any Non-Debtor Counterparty listed on such

         Supplemental Cure Notice to file a Cure/Assignment Objection being (a) fourteen (14) days from

         the date of service of such Supplemental Cure Notice or (b) the date that is two (2) business days

         prior to the Sale Hearing.

                        34.     The Debtors propose that any Cure/Assignment Objection must be in

         writing and filed with the Clerk of the Court, 824 Market St. N, 3rd Floor, Wilmington, DE 19801,

         and served so as to be received by the Contract Objection Deadline, on: (a) proposed counsel to

         the Debtors (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas,

         New York, New York 10019 (Attn: Robert A. Britton; Sarah Harnett; and Teresa Lii

         (emails: rbritton@paulweiss.com; sharnett@paulweiss.com; and tlii@paulweiss.com)); and

         (ii) Young Conaway Stargatt and Taylor, LLP, 1000 N. King Street, Wilmington, Delaware 19801

         (Attn: Pauline K. Morgan, Jaime Luton Chapman, and Tara C. Pakrouh (emails:

         pmorgan@ycst.com and jchapman@ycst.com, and tpakrouh@ycst.com)); (b) the United States

         Trustee, 844 King Street, Suite 2207, Wilmington, Delaware, 19801 (Attn: Jane M. Leamy (email:

         jane.m.leamy@usdoj.gov)); and (c) counsel to the DIP Agent and RBL Agent (i) Morgan, Lewis

         & Bockius LLP, One Federal Street, Boston, MA 02110 (Attn: Amy L. Kyle and Andrew J. Gallo

         (email: amy.kyle@morganlewis.com and andrew.gallo@morganlewis.com)) and (ii) Richards,

         Layton & Finger, P.A, One Rodney Square 920 North King Street Wilmington, DE 19801 (Attn:

         Mark D. Collins (emails: collins@rlf.com)) (collectively, the “Notice Parties”).


26578258.1
                                                         25
                      Case 20-11441-BLS         Doc 47    Filed 06/01/20     Page 26 of 43




                        35.    If the Successful Bidder is a party other than the Stalking Horse Bidder,

         objections to the proposed form of adequate assurance of future performance must be filed with

         the Court and served on the Notice Parties by the later of (i) the Post-Auction Objection Deadline

         and (ii) the Cure/Assignment Objection Deadline.

                        36.    If no objection to the proposed Cure Amounts is timely received, the Cure

         Amounts set forth in the Cure Notice or any Supplemental Cure Notice shall be controlling and

         binding upon the applicable Non-Debtor Counterparty, notwithstanding anything to the contrary

         in any assigned contracts or leases or other documents as of the date of the Cure Notice or

         Supplemental Cure Notice.

                        37.    To the extent that any Non-Debtor Counterparty does not timely file and

         serve an objection in accordance with Assignment Procedures set forth in the Bidding Procedures

         Order, such Non-Debtor Counterparty will be: (i) deemed to have consented to the Cure Amounts,

         if any; (ii) barred, estopped, and enjoined from asserting any additional Cure Amounts under the

         assumed and assigned executory contracts or unexpired leases; (iii) barred from objecting to the

         assumption and assignment of such contracts or leases to the applicable Successful Bidder; and

         (iv) barred from objecting to adequate assurance of future performance by such Successful Bidder.

                        38.    If the Debtors receive any Cure/Assignment Objection that relates solely to

         the proposed Cure Amount, the Debtors or an assignee may pay the undisputed portion of such

         Cure Amount and place the disputed amount in a segregated account pending further order of the

         Court or mutual agreement of the parties. The objecting Non-Debtor Counterparty will have

         recourse only to the funds held in such segregated account. So long as the disputed amount is held

         in such segregated account, the Debtors may, without delay, assume and assign the executory

         contract or unexpired lease that is the subject of such Cure/Assignment Objection.


26578258.1
                                                         26
                       Case 20-11441-BLS         Doc 47    Filed 06/01/20     Page 27 of 43




         F.      Request to Set a Date for the Sale Hearing and Sale Objection Deadline

                         39.     The Debtors intend to present the Successful Bid for approval by the Court

         at the Sale Hearing currently proposed on July 14, 2020, pending the Court’s availability. The

         Debtors shall be deemed to have accepted a bid only when the bid has been approved by the Court

         at the Sale Hearing.

                         40.     All objections to the approval of the Sale to the Stalking Horse Bidder

         (a “Sale Objection”) must be in writing and filed on and served so as to be received by July 7,

         2020 at 4:00 p.m. (prevailing Eastern Time) (the “Sale Objection Deadline”) with the Clerk of

         the Court, 824 Market St. North, 3rd Floor, Wilmington, Delaware 19801. In addition, any Sale

         Objection must be served on the Notice Parties so as to be received on the Sale Objection Deadline.

         Further, any objections to the conduct of the Auction and Sale to a Successful Bidder other than

         the Stalking Horse Bidder must be in writing and filed at least one business day before the Sale

         Hearing.

                                               BASIS FOR RELIEF

         A.      The Bidding Procedures Are Fair and Reasonable

                         41.     In accordance with Bankruptcy Rule 6004(f)(1), sales of property outside

         the ordinary course of business may be by private sale or by auction. As described above, the

         Bidding Procedures ensure a fair, comprehensive process that allows for the consideration of Bids,

         to the extent that transactions contemplated by such bids maximize value and can be executed

         efficiently and reliably.

                         42.     The Debtors believe that the Bidding Procedures are appropriate under

         sections 105 and 363 of the Bankruptcy Code to ensure that the bidding and sale process is

         conducted fairly and will yield the highest or otherwise best value for their estates and


26578258.1
                                                          27
                       Case 20-11441-BLS         Doc 47     Filed 06/01/20     Page 28 of 43




         stakeholders. The Bidding Procedures are designed to facilitate a competitive bidding process in

         which all potential bidders are encouraged to participate and submit competing bids for the Assets

         as provided in the Bidding Procedures. The Bidding Procedures also provide potential bidders

         with sufficient notice and opportunity to submit the necessary materials to gain access to diligence

         materials necessary to submit a timely and informed bid. Thus, the Debtors and all parties-in-

         interest can be assured that the consideration for the Assets, including the consideration to be

         provided by any Stalking Horse Bidder in exchange for the Assets if no other party submits a

         Qualified Bid, will be fair and reasonable. At the same time, the Bidding Procedures afford the

         Debtors the opportunity to consider all competing offers and to select, in their reasonable business

         judgment, and after consultation with the Consultation Parties, the highest or otherwise best offer

         for the Assets.

                           43.   The Debtors believe that the Bidding Procedures provide an appropriate

         framework for the sale of the Assets that will enable the Debtors to review, analyze and compare,

         in a relatively uniform fashion, all offers received to determine which offer is the highest or

         otherwise best offer and in the best interests of the Debtors’ estates and creditors. The Debtors

         believe that the proposed deadlines and milestones for noticing, marketing and selling the Assets

         offer potential bidders ample opportunity to prepare and submit Qualified Bids. Accordingly, the

         Debtors believe the Court should approve the Bidding Procedures.

         B.     Approval of the Sale is Warranted Under Section 363(b) of the Bankruptcy Code

                           44.   The Debtors submit that compelling business justifications exist for the

         proposed Sale, and, therefore, the Sale should be approved as a sound exercise of the Debtors’

         business judgment.      Section 363 of the Bankruptcy Code provides that “[t]he [debtor-in-

         possession], after notice and a hearing, may use, sell or lease, other than in the ordinary course of


26578258.1
                                                          28
                       Case 20-11441-BLS          Doc 47     Filed 06/01/20      Page 29 of 43




         business, property of the estate . . .” 11 U.S.C. § 363(b)(1). “It is a well-established principle of

         bankruptcy law that the . . . [Debtor’s] duty with respect to such sales is to obtain the highest price

         or greatest overall benefit possible for the estate. Official Comm. of Subordinated Bondholders v.

         Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 659 (S.D.N.Y. 1992). Following

         the decision in In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143 (3d Cir. 1986), courts

         have used the “sound business purpose” standard for approving sales pursuant to section 363. See,

         e.g., In re ICL Holding Co. Inc., 802 F.3d 547, 551 (3d Cir. 2015); Myers v. Martin (In re Martin),

         91 F.3d 389, 395 (3d Cir. 1996) (approving a sale pursuant to section 363 where there was a

         “legitimate business justification”).

                        45.     “In evaluating whether a sound business purpose justifies sale of property

         under Section 363, courts consider a variety of factors, which essentially represent a ‘business

         judgment’ test.” In re Culp, 550 B.R. 683, 697 (Bankr. D. Del. 2015). The “sound business

         purpose” test requires a debtor to establish that: “(1) a sound business purpose exists for the sale;

         (2) the sale price is fair; (3) the debtor has provided adequate and reasonable notice; and (4) the

         purchaser has acted in good faith.” In re Decora Indus., Inc., No. 00-4459, 2002 WL 32332749,

         at *2 (D. Del. May 20, 2002) (citing Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991)).

                        46.     As discussed above, the Debtors have been exploring transactions to

         restructure their indebtedness since fall of 2019 and began to pursue a going-concern sale of their

         business in February 2020. Based on the market feedback in response to that prepetition marketing

         process, the Debtors have reasonably concluded that an efficient sale of substantially all of their

         assets to the Successful Bidder represents the best opportunity for the Debtors to maximize value

         for the benefit of their stakeholders.




26578258.1
                                                           29
                       Case 20-11441-BLS         Doc 47      Filed 06/01/20     Page 30 of 43




                        47.     Continuing the sale process commenced in February 2020 under the

         supervision of the Court will ensure that the Debtors’ marketing process is open and

         comprehensive, yet expeditious, thereby establishing that the ultimate Sale to the Successful

         Bidder represents a fair transaction while preserving the value of the Debtors’ brands and limiting

         the time and cost spent during the course of these Chapter 11 Cases. The open and fair auction

         and sale process contemplated by the Bidding Procedures will ensure that the Debtors’ estates

         receive the highest or best value available for the Assets. It will allow the market to test the

         purchase price for the Assets, ensuring a greater recovery to stakeholders than would be provided

         by any other available alternative. Furthermore, compliance with the Bidding Procedures will

         ensure the fairness and reasonableness of the consideration to be paid by the Successful Bidder

         and establish that the Debtor and such bidder have proceeded in good faith. Consequently, the

         proposed Sale in accordance with the Bidding Procedures satisfies the “sound business purpose”

         test for the sale of assets outside the ordinary course of business under section 363(b) of the

         Bankruptcy Code.

                        48.     Lastly, the Assets have already been exposed to the market through an

         extensive prepetition process, including contacting 148 interested parties in the sales process. The

         Debtors are also proposing extensive notice of the sale in the Chapter 11 Cases, including direct

         notice to potentially interested purchasers and the Debtors’ creditors and publication notice in a

         nationally-circulated newspaper, to ensure that all interested parties are aware of the opportunity

         to further submit bids for the Debtors’ assets.

                        49.     Accordingly, the Debtors submit that the Sale of the Assets as contemplated

         herein and pursuant to the process set forth in the Bidding Procedures is in the best interests of the

         Debtors, their estates and creditors, and should be approved.


26578258.1
                                                           30
                       Case 20-11441-BLS          Doc 47     Filed 06/01/20     Page 31 of 43




         C.     The Assets Should be Sold Free and Clear of Claims, Liens, and Encumbrances
                Under Section 363(f) and Successor Liability Claims

                        50.     The Debtors also submit that the Sale of the Assets should be free and clear

         of any and all claims, liens and encumbrances under section 363(f) of the Bankruptcy Code (other

         than “Assumed Liabilities” and “Permitted Encumbrances” as provided in the Stalking Horse

         APA, or the APA, as applicable). Section 363(f) of the Bankruptcy Code permits a debtor to sell

         property free and clear of third-party interests only if:

                        (1) applicable nonbankruptcy law permits sale of such property free
                        and clear of such interests; (2) such entity consents; (3) such interest
                        is a lien and the price at which such property is to be sold is greater
                        than the aggregate value of all liens on such property; (4) such
                        interest is in bona fide dispute; or (5) such entity could be
                        compelled, in a legal or equitable proceeding, to accept a money
                        satisfaction of such interest.

         11 U.S.C. § 363(f). Since section 363(f) of the Bankruptcy Code is written in the disjunctive, any

         of the five conditions provides authority to sell free and clear of claims, liens and encumbrances.

         See In re Pacific Energy Res Ltd., et al., Case No. 09-10785 (KJC) (Bankr. D. Del. Aug. 18, 2009);

         In re Flying J Inc., et al., Case No. 08-13384 (MFW) (Bankr. D. Del. July 27, 2009); In re Collins,

         180 B.R. 447, 450 (Bankr. E.D. Va. 1995); In re Dundee Equity Corp., 1992 WL 53743, at *4

         (Bankr. S.D.N.Y. Mar. 6, 1992).

                        51.     The Debtors submit that each lien that is not an assumed liability or

         permitted encumbrance under the Stalking Horse APA or APA, as applicable, or any Backup Bid

         satisfies at least one of the five conditions of section 363(f) of the Bankruptcy Code. If an entity

         with liens on the Assets does not consent to the proposed Sale of such assets, the Debtors intend

         to demonstrate at the Sale Hearing their satisfaction of the requirements of section 363(f) of the

         Bankruptcy Code. Alternatively, the Debtors may sell the Assets free and clear of any other

         interests under section 363(f)(5) of the Bankruptcy Code because the liens on any assets sold will

26578258.1
                                                           31
                       Case 20-11441-BLS          Doc 47     Filed 06/01/20     Page 32 of 43




         attach to the cash proceeds of the Sale in their order of priority and entities holding such interests

         could be compelled to accept money satisfaction in legal or equitable proceedings. Accordingly,

         pursuant to section 363(f) of the Bankruptcy Code, the Debtors may sell the Assets free and clear

         of all claims, liens and encumbrances.

                        52.     Moreover, the Debtors will send the Sale Notice to any purported

         lienholders. If such lienholders do not object to the proposed Sale, then their consent should

         reasonably be presumed. Accordingly, the Debtors request that unless a party asserting a lien on

         any of the Assets (other than with respect to assumed liabilities and permitted encumbrances (as

         described in the Stalking Horse APA or other APA, as applicable)) timely objects to this Motion,

         such party shall be deemed to have consented to any Sale approved at the Sale Hearing. See

         Hargave v. Twp. of Pemberton, 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (finding that, by not

         objecting to sale motion, creditor deemed to consent); Pelican Homestead v. Wooten, 61 B.R. 661,

         667 (Bankr. W.D. La. 1985) (same); see also Precision Indus., Inc. v. Qualitech Steel SBQ, LLC,

         327 F.3d 537, 548 (7th Cir. 2003) (finding that a lessee who did not object to the Sale Order or

         seek adequate protection had no additional recourse when leasehold interest was sold through a

         section 363 sale).

                        53.     It is also appropriate to sell the Assets free and clear of successor liability

         relating to the Debtors’ business. Such limitations on successor liability ensure that the Successful

         Bidder is protected from any claims or lawsuits premised on the theory that the Successful Bidder

         is a successor in interest to one or more of the Debtors. Courts have consistently held that a buyer

         of a debtor’s assets pursuant to a section 363 sale takes free and clear from successor liability

         relating to the debtor’s business. See, e.g., In re Trans World Airlines, Inc., 322 F.3d 283, 288-90

         (3d Cir. 2003) (approving sale of assets pursuant to section 363(f) barred successor liability claims


26578258.1
                                                           32
                        Case 20-11441-BLS         Doc 47    Filed 06/01/20      Page 33 of 43




         for employment discrimination and rights under travel voucher program); In re Leckie Smokeless

         Coal Co., 99 F.3d 573, 585 (4th Cir. 1996) (affirming the sale of debtors’ assets free and clear of

         certain taxes); In re Ormet, 2014 WL 3542133 (Bankr. D. Del. July 17, 2014) (permitting a sale

         free and clear of successor liability claims relating to an under-funded pension plan); In re Insilco

         Techs., Inc., 351 B.R. 313, 322 (Bankr. D. Del. 2006) (stating that a 363 sale permits a buyer to

         take ownership of property without concern that a creditor will file suit based on a successor

         liability theory).

                         54.    The purpose of a sale order purporting to authorize the transfer of assets free

         and clear of all claims, liens, and encumbrances would be defeated if claimants could thereafter

         use the transfer as a basis to assert claims against a purchaser arising from a seller’s pre-sale

         conduct. Moreover, without such assurances, potential bidders may choose not to participate in

         the Auction or, if they did, would submit reduced bid amounts. To that end, the Successful Bidder

         should not be liable under any theory of successor liability relating to the Debtors’ business, but

         should hold the Assets free and clear.

         D.      The Successful Bidder Should be Entitled to the Protections of Section 363(m) of the
                 Bankruptcy Code

                         55.    Pursuant to section 363(m) of the Bankruptcy Code, a good faith purchaser

         is one who purchases assets for value, in good faith, and without notice of adverse claims. See In

         re Abbotts Dairies of Pa., Inc., 788 F.2d at 147; see also In re Mark Bell Furniture Warehouse,

         Inc., 992 F.2d 7, 9 (1st Cir. 1993); In re Temtechco, Inc., 1998 WL 887256, at *5 (D. Del. 1998);

         In re Congoleum Corp., 2007 WL 1428477, at *2 (Bankr. D.N.J. May 11, 2007).

                         56.    In approving the Sale free and clear of all claims, liens, and encumbrances,

         the Debtors request that the Court find and hold that all purchasers of Assets purchased in

         accordance with the Bidding Procedures are entitled to the protections afforded by section 363(m)
26578258.1
                                                           33
                         Case 20-11441-BLS       Doc 47     Filed 06/01/20     Page 34 of 43




         of the Bankruptcy Code. Such relief is appropriate in that selection of the Successful Bidder will

         be the result of a competitive bidding process and arm’s-length, good-faith negotiations, and

         parties in interest will have the opportunity to review and object to a proposed transaction. See

         Esposito v. Title Ins. Co. of Pa. (In re Fernwood Mkts.), 73 B.R. 616, 620 (Bankr. E.D. Pa. 1987)

         (holding good faith purchasers are protected under section 363(m) where notice is provided to

         lienholders).

                           57.   The Debtors diligently formulated the Bidding Procedures to ensure an

         open, fair process.     Of note, the Bidding Procedures provide for the continuation of the

         comprehensive sale process that the Debtors, with the assistance of their advisors, launched

         prepetition; they permit Bids for all or some of the Company’s assets. Pursuant to the Bidding

         Procedures, the Debtors will consider all Qualified Bids, whether such Bids are for some or all of

         the Company to ensure an arms’-length, good faith sale process.

                           58.   Accordingly, the Debtors request that the Sale Order include a provision

         that the Successful Bidder for the Assets is a “good faith” purchaser within the meaning of

         section 363(m) of the Bankruptcy Code. The Debtors maintain that providing the Successful

         Bidder with such protection will ensure that the maximum price will be received by the Debtors

         for the Assets.

         E.     The Bid Protections May be Necessary to Preserve the Value of the Debtors’
                Estates, Are Fair and Reasonable, and Should Be Approved

                           59.   By this Motion, the Debtors reserve the right to enter into a Stalking Horse

         APA, with the consent (such consent not to be unreasonably withheld) of the RBL Agent, the DIP

         Agent and the Majority Lenders (as defined in any order approving the DIP Facility), as an exercise

         of their business judgment and in accordance with the Bidding Procedures, and to offer Bid

         Protections in connection therewith. Specifically, the Debtors may offer any Stalking Horse
26578258.1
                                                          34
                        Case 20-11441-BLS           Doc 47      Filed 06/01/20      Page 35 of 43




         Bidder some or all of the following Bid Protections: (a) a Break-Up Fee and (b) an Expense

         Reimbursement. The Debtors respectfully reserve the right to seek approval of break-up fees and

         expense reimbursement in excess of the Bid Protections on an expedited basis.

                         60.     Courts have made clear that a debtor’s business judgment is entitled to

         substantial deference with respect to the procedures to be used in selling estate assets. See, e.g.,

         In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession

         can sell property of the estate . . . if he has an ‘articulated business justification’” (internal citations

         omitted)); In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999) (quoting In

         re Schípper, 933 F.2d at 515); see also In re Integrated Res., Inc., 147 B.R. 650, 656-7 (S.D.N.Y.

         1992) (noting that bidding procedures that have been negotiated by a trustee are to be reviewed

         according to the deferential “business judgment” standard, under which such procedures and

         arrangements are “presumptively valid”).         With respect to the granting of bid protections, the

         Third Circuit has held that there is no “compelling justification for treating an application for a

         break-up fee and expenses under § 503(b) differently from other applications for administrative

         expenses under the same provision.” Reliant Energy Channelview LP v. Kelson Channelview LLC

         (In re Reliant Energy Channelview LP), 594 F.3d 200, 206 (3d Cir. 2010) (citing Calpine Corp. v.

         O’Brien Env’t Energy, Inc. (In re O’Brien Env’t Energy, Inc.), 181 F.3d 527 (3d Cir.1999)).

                         61.     Therefore, the Third Circuit has ruled that bid protections must meet the

         standard set forth in the administrative expense provisions of section 503(b) of the Bankruptcy

         Code, which is generally satisfied if such bid protections provide some benefit to the debtor’s

         estate. See In re Energy Future Holdings Corp., 904 F.3d 298, 314 (3rd Cir. 2018), In re O’Brien

         Envtl. Energy, Inc., 181 F.3d at 533. Benefits to the debtor’s estate may be found if “assurance of

         a break-up fee promoted more competitive bidding, such as by inducing a bid that otherwise would


26578258.1
                                                             35
                       Case 20-11441-BLS          Doc 47      Filed 06/01/20      Page 36 of 43




         not have been made and without which bidding would had been limited” and where the availability

         of the break-up fees and expenses “were to induce a bidder to research the value of the debtor and

         convert that value to a dollar figure on which other bidders can rely. . . increasing the likelihood

         that the price at which the debtor is sold will reflect its true worth.” Id. at 537.

                         62.     The Debtors believe that the Bid Protections increase the likelihood of a

         sale to a contractually committed bidder at a price the Debtors believe is fair, while providing the

         Debtors with an opportunity to enhance the value to their estate through an auction process.

         Without the Bid Protections, a Stalking Horse Bidder may not be willing to enter into an APA.

         The amount of the Bid Protections are a result of good-faith efforts and reasonable and appropriate

         in light of the size and nature of the Sale and the efforts that likely will be expended by a Stalking

         Horse Bidder. Payment of the Bid Protections also will not diminish the value of Debtors’ estates,

         as the Debtors do not intend to terminate any Stalking Horse APA and pay the Bid Protections,

         unless doing so would permit the Debtors to accept a better Bid.

                         63.     The Break-Up Fee, which represents approximately 3.0% of the Stalking

         Horse Purchase Price, is reasonable and well within the range of bid protections typically approved

         by bankruptcy courts in the Third Circuit. See, e.g., In re Earth Fare, Inc., Case No. 20-10256

         (KBO) (Bankr. D. Del. Feb. 14, 2020) (approving a break-up fee of 3% and expense

         reimbursement of the lesser of $50,000 and 1.5% of the purchase price prior to identification of

         stalking horse bidder); In re Celadon Grp., Inc., Case No. 19-12606 (KBO) (Bankr. D. Del. Jan. 6,

         2020) (approving a break-up fee of 3% and expense reimbursement of 1.5% of the purchase price

         prior to identification of stalking horse bidder); In re GCX Ltd., Case No. 19-12031 (CSS) (Bankr.

         D. Del. Sept. 25, 2019) (authorizing the Debtors “to provide other appropriate and customary

         protections to a Stalking Horse Bidder that are reasonably acceptable to the Secured Parties”); In


26578258.1
                                                           36
                       Case 20-11441-BLS         Doc 47      Filed 06/01/20    Page 37 of 43




         re Hosp. Acquisition LLC, Case No. 19-10998 (BLS) (Bankr. D. Del. June 27, 2019) (approving

         in advance of identification of a stalking horse bidder a break-up fee of 3% of bid price and expense

         reimbursement of $250,000); In re American Apparel, LLC, et al., No. 16-12551 (BLS) (Bankr.

         D. Del. Dec. 5, 2016), (approving break-up fee of 3.0% in connection with a $66 million sale of

         assets); In re BPS US Holdings Inc., et al., No. 16-12373 (KJC) (Bankr. D. Del. Nov. 30, 2016)

         (approving break-up fee of 3.5% in connection with a $575 million sale of assets); In re SynCardia

         Systems, Inc., No. 16-11599 (MFW) (Bankr. D. Del. Aug. 5, 2016) (approving break-up fee of 3%

         in connection with a $19 million sale of assets).

         F.     Assumption and Assignment of Executory Contracts and Unexpired Leases Should
                Be Authorized

                        64.     Section 365(a) of the Bankruptcy Code provides, that a debtor in

         possession, “subject to the court’s approval, may assume or reject any executory contract or

         [unexpired] lease of the debtor.” 11 U.S.C. § 365(a). Courts use the business judgment standard

         to determine whether to approve a debtor’s decision to assume or reject an executory contract or

         unexpired lease. See, e.g., In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (stating

         that the assumption or rejection of a lease “will be a matter of business judgment by the bankruptcy

         court”); In re HQ Glob. Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (finding that a

         debtor’s decision to assume or reject an executory contract is governed by the “business judgment”

         standard). The business judgment test “requires only that the trustee [or debtor in possession]

         demonstrate that [assumption or] rejection of the contract will benefit the estate.” Wheeling-

         Pittsburgh Steel Corp. v. West Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.), 72 B.R.

         845, 846 (Bankr. W.D. Pa. 1987) quoting In re Stable Mews Assoc., Inc., 41 B.R. 594, 596 (Bankr.

         S.D.N.Y.1984). A more exacting scrutiny would harm the estate through increased costs and

         further, “would slow the administration of a debtor’s estate, . . . interfere with the Bankruptcy
26578258.1
                                                          37
                       Case 20-11441-BLS         Doc 47     Filed 06/01/20      Page 38 of 43




         Code’s provision for private control of administration of the estate, and threaten the court’s ability

         to control a case impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311

         (5th Cir. 1985). Additionally, section 105(a) of the Bankruptcy Code provides a bankruptcy court

         with broad powers in the administration of a case under title 11. Pursuant to section 105(a) of the

         Bankruptcy Code, a court may issue orders or decrees that help preserve or protect the value of a

         debtor’s assets. See, e.g., In re Chinichian, 784 F.2d 1440, 1443 (“Section 105 sets out the power

         of the bankruptcy court to fashion orders as necessary pursuant to the purposes of the Bankruptcy

         Code.”).

                        65.     The assumption and assignment of executory contracts and unexpired

         leases, as designated by the Successful Bidder, is crucial to the Debtors’ ability to obtain the best

         value in connection with the Sale and falls well within the reasonable exercise of the Debtors’

         business judgment. Pursuant to section 365(b)(1) of the Bankruptcy Code, for a debtor to assume

         an executory contract, it must “cure, or provide adequate assurance that the debtor will promptly

         cure,” any default which is required to be cured, including compensating or providing adequate

         assurance of prompt compensation for any “actual pecuniary loss” relating to such default.

         11 U.S.C. § 365(b)(1). Once an executory contract is assumed, the trustee or debtor in possession

         may elect to assign it. See In re Rickel Home Centers, Inc., 209 F.3d 291, 299 (3d Cir. 2000) (“The

         Code generally favors free assignability as a means to maximize the value of the debtor’s estate”).

         Section 365(f) of the Bankruptcy Code provides that the “trustee may assign an executory

         contract. . . only if the trustee assumes such contract. . . and adequate assurance of future

         performance is provided.” 11 U.S.C. § 365(f)(2). The meaning of “adequate assurance of future

         performance” depends on the facts and circumstances of each case, but should be given “practical,

         pragmatic construction.” Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R.


26578258.1
                                                          38
                      Case 20-11441-BLS          Doc 47    Filed 06/01/20      Page 39 of 43




         524, 538 (Bankr. D.N.J. 1989). Among other things, adequate assurance may be given by

         demonstrating the assignee’s financial health and experience in managing the type of enterprise or

         property assigned.

                        66.     The Debtors respectfully submit that the Assignment Procedures are

         appropriate and reasonably tailored to provide Non-Debtor Counterparties with adequate notice of

         the potential assumption and assignment of their contracts and leases, as well as proposed Cure

         Amounts, if any. Non-Debtor Counterparties will have the opportunity to object to the Cure

         Amounts listed in the Cure Notice, or to the assumption and assignment of their contracts and

         leases on other grounds, including concerns regarding inadequate assurance of future performance.

         The Assignment Procedures further provide that, in the event an objection is not resolved, the

         Court will determine the disputed issues. Accordingly, the Debtors submit that implementation of

         the Assignment Procedures is appropriate under the facts and circumstances of the Chapter 11

         Cases and the proposed Sale.

                        67.     For the foregoing reasons, the Debtors submit that the assumption and

         assignment to the Successful Bidder of the Debtors’ contracts and leases should be approved as an

         exercise of the Debtors’ sound business judgment.

         G.     The Form, Manner and Extent of Notice of the Motion and the Proposed Sale are
                Appropriate and Adequate Under the Circumstances

                        68.     The Debtors will serve the Sale Notice and the Cure Notice and propose to

         publish the Publication Notice in The Oklahoman, PLS, Inc. and Hart Energy in accordance with

         the Bidding Procedures Order. The notice of the proposed Sale to be provided by the Debtors as

         set forth herein sufficiently describes the terms and conditions of the proposed Sale.




26578258.1
                                                          39
                       Case 20-11441-BLS         Doc 47     Filed 06/01/20     Page 40 of 43




                        69.     Several sections of the Bankruptcy Code and Bankruptcy Rules dictate the

         sufficiency of notice and adequacy of service. As discussed below, the content and manner of

         service of this Motion and the related notices satisfy all such requirements:

                        (a)     Section 363 Notice – section 363 of the Bankruptcy Code provides that a
                                trustee may sell property “after notice and hearing.” Under Section 102(1)
                                of the Bankruptcy Code, the phrase “after notice and hearing” means
                                “notice as is appropriate in the particular circumstances, and such
                                opportunity for a hearing as is appropriate in the particular circumstances.”
                                11 U.S.C. § 102(1)(A). As set forth above, creditors will be provided notice
                                of the salient details regarding this Motion and the Sale Hearing through
                                service of this Motion, the Sale Notice, the Publication Notice, and the Cure
                                Notice, each as described herein. Accordingly, notice is sufficient under
                                section 363 of the Bankruptcy Code.

                        (b)     Bankruptcy Rule 2002 – Bankruptcy Rule 2002 requires twenty-one (21)
                                days’ notice of the proposed sale of property other than in the ordinary
                                course of business. In addition, Bankruptcy Rule 2002 provides that notice
                                of a sale shall “include the time and place of any public sale, the terms and
                                conditions of any private sale and the time fixed for filing objections.” Fed.
                                R. Bankr. P. 2002. As set forth above, the notice of this Motion that has
                                been and will be provided by the Debtors satisfies each of these
                                requirements.

                        (c)     Bankruptcy Rules 6004 and 6006 – Bankruptcy Rule 6004 requires that
                                notice of sales of property out of the ordinary course of business complies
                                with Bankruptcy Rule 2002. As set forth above, the Debtors have complied
                                with Bankruptcy Rule 2002. Bankruptcy Rule 6006 requires notice of a
                                motion to assume and assign an executory contract or unexpired lease to be
                                served on the non-Debtor counterparty to such contract or lease, as well as
                                on other parties-in-interest as the Court may direct. The Sale Notice and
                                the Cure Notice have been or will be served on the Non-Debtor
                                Counterparties to the Assigned Contracts, thereby satisfying this
                                requirement.

                        (d)     Procedural Due Process – The notices of this Motion and the Sale that are
                                being provided as described herein, including the notice being provided by
                                publication as described herein and the Bidding Procedures Order, are
                                “reasonably calculated” to apprise interested parties of the pendency of the
                                matter and to afford them an opportunity to object. See Mullane v. Cent.
                                Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950). Parties-in-interest have
                                been and should be found to have been afforded adequate notice of this
                                Motion, the Sale, the Bidding Procedures and the other relief requested
                                herein.

26578258.1
                                                          40
                       Case 20-11441-BLS         Doc 47     Filed 06/01/20     Page 41 of 43




                        70.     The Debtors submit that the notice they have provided and intend to provide

         as outlined above with respect to the proposed Sale, the Bidding Procedures, the Bid Protections,

         and the Cure Amounts, as applicable, is reasonable and appropriate and constitutes good and

         adequate notice of the sale of their assets and the procedures and proceedings related thereto and

         therefore should be approved by this Court.

         H.     The Stay of the Sale Order Should be Waived

                        71.     Pursuant to Bankruptcy Rules 6004(h) and 6006(d), an order authorizing

         the sale of property or the assignment of an unexpired lease is stayed for 14 days after the entry of

         an order unless the Court orders otherwise.

                        72.     The Debtors request that this Court order that such stay is not applicable

         with respect to the sale of the Assets and assignment and assumption of the related executory

         contracts and/or unexpired leases. To require the Debtors to effectively be liable under the

         applicable executory contracts and/or unexpired leases for an extra 14 days and to delay the closing

         and the resulting reductions of the Debtors’ secured obligations and related adequate protection

         obligations will burden the estates and require unnecessary expenditures of the Debtors’ limited

         resources. The Debtors note that similar requests to waive the stay imposed under Bankruptcy

         Rules 6004(h) and 6006(d) are routinely granted. See, e.g., In re Southland Royalty Company

         LLC, Case No. 20-10158 (KBO) (Bankr. D. Del. April 29, 2020); In re RentPath Holdings, Inc.,

         Case No. 20-10312 (BLS) (Bankr. D. Del. March 10, 2020); In re High Ridge Brands Co., Case

         No. 19-12689 (BLS) (Bankr. D. Del. Feb. 7, 2020); In re Bumble Bee Parent, Inc., Case No. 19-

         12502 (LSS) (Bankr. D. Del. Dec. 19, 2019); In re HRI Holding Corp., Case No. 19-12415 (MFW)

         (Bankr. D. Del. Dec. 5, 2019); In re Sienna Biopharmaceuticals, Inc., Case No. 19-12051 (MFW)

         (Bankr. D. Del. Nov. 13, 2019); In re The News-Gazette, Inc., Case No. 19-11901 (KBO) (Bankr.


26578258.1
                                                          41
                       Case 20-11441-BLS         Doc 47     Filed 06/01/20     Page 42 of 43




         D. Del. Sept. 18, 2019); In re Hobbico, Inc., Case No. 181005 (KG) (Bankr. D. Del. March 14,

         2018).

                                                      NOTICE

                        73.     Notice of this Motion has been or will be provided to: (a) the Office of the

         United States Trustee for the District of Delaware; (b) holders of the thirty (30) largest unsecured

         claims on a consolidated basis against the Debtors; (c) counsel to the RBL Agents, Morgan,

         Lewis & Bockius, LLP; (d) the United States Attorney’s Office for the District of Delaware;

         (e) the state attorneys general for states in which the Debtors conduct business; (f) the Internal

         Revenue Service; (g) the Securities and Exchange Commission; and (h) all persons and entities

         that have filed a request for service of filings in these Chapter 11 Cases pursuant to Bankruptcy

         Rule 2002. In light of the nature of the relief requested herein, the Debtors submit that no other or

         further notice is necessary.

                                    [Remainder of page intentionally left blank.]




26578258.1
                                                          42
                       Case 20-11441-BLS        Doc 47     Filed 06/01/20     Page 43 of 43




                        WHEREFORE, the Debtors request that the Court enter the Bidding Procedures

         Order and the Sale Order granting the relief requested herein and such other and further relief as

         is just and proper.

             Dated: June 1, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware

                                              /s/ Jaime Luton Chapman
                                             Pauline K. Morgan (No. 3650)
                                             Jaime Luton Chapman (No. 4936)
                                             Tara C. Pakrouh (No. 6192)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: pmorgan@ycst.com
                                                    jchapman@ycst.com
                                                    tpakrouh@ycst.com

                                                     - and -

                                             PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                             Paul M. Basta (admitted pro hac vice)
                                             Robert A. Britton (admitted pro hac vice)
                                             Sarah Harnett (admitted pro hac vice)
                                             Teresa Lii (admitted pro hac vice)
                                             1285 Avenue of the Americas
                                             New York, New York 10019
                                             Telephone: (212) 373-3000
                                             Facsimile: (212) 757-3990
                                             Email: pbasta@paulweiss.com
                                                    rbritton@paulweiss.com
                                                    sharnett@paulweiss.com
                                                    tlii@paulweiss.com

                                             Proposed Co-Counsel to the Debtors and
                                             Debtors-in-Possession




26578258.1

                                                         43
